IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-20766
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

CARLOS DIAZ-FABIAN,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-98-CR-452-1
                       - - - - - - - - - -
                          April 11, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Carlos Diaz-Fabian appeals from his bench-trial conviction

for illegal reentry following deportation in violation of 8

U.S.C. § 1326.    Diaz-Fabian contends that the district court

erred in denying his motion to suppress evidence of his prior

deportation because his prior deportation proceedings violated

his right to due process.    He concedes that the only issue raised

in this appeal is foreclosed by our decision in United States v.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-20766
                               -2-

Benitez-Villafuerte, 186 F.3d 651, 656-60 (5th Cir. 1999), cert.

denied, 120 S. Ct. 838 (2000).   The decision of the district

court is AFFIRMED.